NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 


                               Submitted November 26, 2014 
                                 Decided December 8, 2014 
                                              
                                          Before 
 
                             ANN CLAIRE WILLIAMS, Circuit Judge 
                                            
                             DIANE S. SYKES, Circuit Judge 
                                            
                             DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2882                                            
                                                       
FREDERICK E. RENNEKE,                                 Appeal from the United States District
                       Plaintiff‐Appellant,           Court  for  the  Eastern  District  of 
                                                      Wisconsin. 
       v.                                              
                                                      No. 14‐C‐823 
FLORENCE COUNTY, WISCONSIN,                            
                      Defendant‐Appellee.             William E. Duffin,   
                                                      Magistrate Judge. 
                                                       
                                            O R D E R 
 
   Frederick  Renneke  appeals  the  dismissal  of  his  civil‐rights  suit  in  which  he 
challenges  the  constitutionality  of  a  state‐court  contempt  order  and  its  enforcement.   


    
     Error! Main Document Only.After an examination of the briefs and the record, we 
have concluded that oral argument is unnecessary. Thus, the appeal is submitted on the 
briefs and the record.    See Fed. R. App. P. 34(a)(2). 
 


No. 14‐2882                                                                                 Page  2 


Because  we  lack  jurisdiction  to  review  the  state‐court  order  and  Renneke’s  remaining 
claims are without merit, we affirm. 
     
    Renneke  owns  property  in  Florence  County,  Wisconsin,  that  is  the  subject  of  a 
state‐court order. The property is zoned as open forest area, and Renneke put a travel 
trailer  on  the  land  without  the  necessary  permits.  Florence  County  sued  Renneke  in  a 
Wisconsin  state  court  to  enjoin  his  violation  of  the  zoning  ordinances.  The  state  court 
granted  judgment  to  the  county  and  ordered  Renneke  to  remove  the  trailer  from  his 
property until he obtained the permits. When Renneke still had not removed the trailer 
within four months, the court held him in contempt and ordered the Florence County 
Sheriff’s  Department  to  remove  Renneke’s  trailer  to  a  storage  area  if,  after  30  days, 
Renneke still had not obtained the permits. 
     
    Renneke ignored the contempt order and may have threatened violence. A few days 
after  the  state  court  held  him  in  contempt,  a  public  librarian  informed  the  police  that 
Renneke told her that he would “get his shotgun and go see the judge who kicked him 
out of his residence.” The Sheriff’s Department obtained a warrant to search Renneke’s 
trailer and seized Renneke’s shotgun. When the 30‐day grace period to remove his trailer 
expired and Renneke had not obtained the permits, the Sheriff’s Department transferred 
the trailer and its contents to a storage area. 
     
    Renneke  sued  Florence  County  in  federal  court  under  42  U.S.C.  §  1983.  First  he 
alleged that, by confiscating the trailer, the county violated his Fifth Amendment right 
against takings and his Eighth Amendment right against cruel and unusual punishment.   
Second Renneke alleged that the sheriff deputies orally threatened to “arrest, shoot, or 
kill” him if he tried to access his trailer. Renneke also filed a “motion” alleging that the 
seizure  of  his  shotgun  violated  the  Fourth  Amendment  because  the  warrant  was  not 
based on probable cause. Finally Renneke attached to his complaint the contempt order, 
the search warrant, and a portion of the warrant’s supporting affidavit, which included a 
description of the librarian’s statement about the threats. 
     
    At  screening,  the  magistrate  judge  (proceeding  with  Renneke’s  consent)  dismissed 
Renneke’s  complaint  as  frivolous.  See 28  U.S.C.  §  1915(e)(2)(B)(i).  The  judge  reasoned 
that  the  documents  attached  to  Renneke’s  complaint  contradicted  his  conclusory 
allegations  and  that  Florence  County’s  enforcement  of  its  zoning  ordinances  was 
constitutional. The judge also dismissed Renneke’s motion as moot. 
     
No. 14‐2882                                                                                Page 3 

    On  appeal  Renneke  argues  that  the  judge  incorrectly  concluded  that  his  Fifth  and 
Eighth Amendment claims were frivolous. But we cannot address the merits unless the 
district  court  had  subject‐matter  jurisdiction  over  Renneke’s  claims.  See 
Büchel‐Ruegsegger v. Büchel, 576 F.3d 451, 453 (7th Cir. 2009); Okoro v. Bohman, 164 F.3d 
1059,  1061  (7th  Cir.    1999).  Under  the  Rooker‐Feldman  doctrine,  district  courts  lack 
subject‐matter  jurisdiction    over  claims  brought  by  state‐court  losers  complaining  of 
injuries  caused  by  state‐court  judgments  and  inviting  federal  courts  to  reverse  them. 
Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005); see D.C. Court of 
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). The 
principal injury that Renneke complains of—the removal of his trailer—was caused by 
the  state‐court  contempt  order.    And  a  contempt  order  qualifies  as  a  state‐court 
judgment to which Rooker‐Feldman applies. See Homola v. McNamara, 59 F.3d 647, 649–50 
(7th Cir. 1995) (Rooker‐Feldman barred challenge to state‐court contempt order that led to 
plaintiff’s  arrest);  Casale  v.    Tillman,  558  F.3d  1258,  1259–61  (11th  Cir.  2009) 
(Rooker‐Feldman barred challenge to state‐court contempt orders in divorce proceeding). 
Rooker‐Feldman thus  divested  the  district  court  of  subject‐matter  jurisdiction  to  review 
that order. 
     
    To the extent that Renneke challenges the manner in which the county enforced the 
contempt  order—an  injury  distinct  from  the  state‐court  judgment  itself—he  clears  the 
jurisdictional hurdle. See Zurich American Ins. Co. v. Superior Court for State of Ca., 326 F.3d 
816, 821–22 (7th Cir. 2003); McCormick v. Braverman, 451 F.3d 382, 392–93 (6th Cir. 2006). 
And  we  construe  Renneke’s  allegation  that  the  deputies  orally  threatened  to  “arrest, 
shoot, and kill” him if he tried to access his trailer as such a claim. In essence he contends 
that the county attempted to enforce the order in a manner that shocks the conscience, 
thereby violating his substantive due‐process rights under the Fourteenth Amendment. 
See, e.g., Rochin v. California, 342 U.S. 165, 172 (1952); Geinosky v. City of Chicago, 675 F.3d 
743,  750  (7th  Cir.  2012).  Renneke’s  claim  fails,  however,  because  mere  oral  threats  to 
arrest and use force to enforce a court order, without the alleged actual use or even show 
of any force, do not cross the line from tortious misconduct to a violation of substantive 
due  process.  Compare  Rochin,  342  U.S.  at  172  (forcibly  pumping  stomach  for  drugs 
shocked  conscience),  and  Wilkins  v.  May,  872  F.2d  190,  195  (7th  Cir.  (1989)  (extorting 
confession at gunpoint shocked conscience), with Christensen v. County of Boone, 483 F.3d 
454,  464–65  (7th  Cir.  2007)  (alleged  trailing  of  couple  in  squad  car  to  annoy  and 
intimidate did not shock conscience), and United States v. Hollingsworth, 495 F.3d 795, 802 
(7th  Cir.  2007)  (questioning  child  at  school  without  mother’s  presence  did  not  shock 
conscience). 
     
No. 14‐2882                                                                               Page 4 

   Lastly,  Renneke  contests  the  dismissal  of  his  “motion”  alleging  that  the  search 
warrant  for  his  shotgun  was  not  supported  by  probable  cause.  Given  the  Supreme 
Court’s mandate to construe pro se filings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 
(2007), we construe Renneke’s filing as a motion to amend the complaint to add a Fourth   
Amendment claim against the county. Nevertheless, upon our review, we conclude that 
Renneke’s claim would have been futile because the warrant application attached to the 
complaint establishes probable cause.   
    
   An affidavit attached to a warrant application may be sufficiently reliable to support 
a probable cause finding. See Junkert v. Massey, 610 F.3d 364, 367–68 (7th Cir. 2010); United 
States  v.  Jones,  208  F.3d  603,  608  (7th  Cir.  2000).  Reliability  may  be  established  by 
considering  “whether  the  information  is  based  on  the  informant’s  own  observations, 
how much  detail  the  informant  provides, how much time elapsed  between  the  events 
reported and the warrant application, and whether the informant personally appeared 
before  the  warrant‐issuing  judge.”  United States v.  Johnson,  655  F.3d  594,  600  (7th  Cir. 
2011).  Here  the  affidavit  explained  that  the  librarian  heard  firsthand  Renneke’s 
then‐recent  statement  that  he  would  “get  his  shotgun”  and  “go  see  the  judge.”  The 
county police had themselves been investigating the threat, and the librarian disclosed 
her  identity  and  attached  her  own  written  statement.  These  circumstances  support 
probable cause, see Jones, 208 F.3d at 609; United States v. Lloyd, 71 F.3d 1256, 1263 (7th Cir. 
1995), so Renneke fails to state a claim that the warrant failed to establish probable cause. 
    
   We have reviewed Renneke’s remaining claims but none has merit. 
                                                                                       AFFIRMED.